Citation Nr: 9919000	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of May 1995 rating decision rendered 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) where service connection 
for a right knee condition was denied.  The veteran appealed 
this decision, and the Board remanded the case, in May 1998, 
to the RO for further evidentiary review and development.  
Having completed this, the case is now again before the 
Board. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence does not show that any current right knee 
condition was incurred in service. 

CONCLUSION OF LAW

The veteran's current right knee condition was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends that he injured his right knee while 
inservice in September 1974.  In a Travel Board Hearing in 
February 1998, he stated that he was playing football when he 
injured the knee.   However, a review of his service records 
fails to reveal any recorded complaints, treatment, or 
diagnosis of a right knee condition while in service.  

The evidence shows that after separating from service the 
veteran worked as a police office, a security guard, a 
corrections officer and a private investigator.  While he 
complains of recurrent pain and swelling and periods in which 
his knee would lock up, the evidence shows that he first 
sought treatment for his right knee in April 1991.  At that 
time he reported that he had sustained an injury to his right 
knee after falling at work in February 1991.  A report from 
Dr. Tom C. Haney dated April 1991 indicates that the veteran 
stated that he felt a pop followed by swelling.  A outpatient 
treatment record from December 1991 notes that the veteran 
related a history of falling eight to nine feet onto a cement 
floor while at work in February 1991.  A postoperative report 
indicates an onset of a right knee condition of February 1991 
and that he underwent surgery to remove a fat pad in his 
right knee in April 1992.  

While the post service medical records contemporaneous to his 
surgery for a knee disorder relate his knee condition to a 
work injury, the Board notes an outpatient treatment record 
from Dr. C. Strong-Smith from April 1997 which indicates, 
based on the veteran's reported history, that his knee pain 
was related to service. The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history. Godfrey v. Brown, 
8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).  It is apparent that Dr. Strong-Smith formed her 
opinion based on the veteran's account of his medical history 
while in service.  The evidence does not show that she 
reviewed the veteran's service medical records or any other 
related documents which would have enabled her to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993). Accordingly, the Board must find Dr. Strong-
Smith's statement to be unpersuasive as to the relation of 
any current right knee disability to service.

The Board, having thoroughly reviewed the claims file, finds 
that the preponderance of the evidence demonstrates that the 
veteran's current right knee condition is not related to an 
inservice disease or injury, nor was a pre-service right knee 
condition aggravated by service.  Therefore, the Board must 
also find that the criteria for entitlement to service 
connection for a service connection for a right knee 
condition are not met.  Therefore, the appellant's claim is 
denied.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.304, 3.306 (1998).  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.


ORDER

Entitlement to service connection for a right knee condition 
is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


